                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

JAMES P. SCHOEMEHL,JR.,                           )
                                                  )
               Plaintiff,                         )
                                                  )
     V.                                           )          No. 4:18-cv-00031-JAR
                                                  )
                                                  )
JEANNINE UNWIN,                                   )
                                                  )
               Defendant.                         )


                            MEMORANDUM AND ORDER OF DISMISSAL

          This matter is before the Court on Defendant Jeannine Unwin's second status report.

(Doc. No. 17). For the reasons set forth below, this case wtll be dismissed with prejudice for

failure to prosecute and failure to comply with the Court's Orders.

          I.         Background

          On January 8, 2018, Plaintiff filed this action for damages arising out of a contract

dispute surrounding the purchase of The Metropolitan Cosmetic Laser Center. (Doc. No. 1).

On May 1, 2018, the Court granted Defendant's motion to compel arbitration, stayed the case

pending arbitration, and directed the parties to submit a joint status report updating the Court on

the status of the case every six months. (Doc. No. 14).
                             '
          On November 1, 2018, _Defendant submitted a status report stating that Plaintiff had not

commenced arbitration proceedings, nor did Plaintiff participate in filing the status report. On

November 7, 2018, the Court entered an Order directing Plaintiff to show cause why this case

should not be dismissed for his failure to prosecute and comply with the Court's Order

compelling arbitration.. Plaintiff failed to respond by the deadline set by the Court. To date,
Plaintiff has not filed any response to the Court's Order to Show Cause.

        On May 1, 2019, Defendant filed a second status report stating that Plaintiff had not

commenced any arbitration proceedings, nor had Plaintiffs counsel communicated with

Defendant's counsel about arbitration, the filing of a joint status report, or any other matters.

        II.    Discussion

       Federal Rule of Civil Procedure 41(b) permits a defendant to move to dismiss a case

based on a plaintiffs failure to prosecute or a plaintiffs failure to-comply with a court order.

The United States Supreme Court has held that although Rule 41 (b) does not expressly address

the Court's authority to dismiss a case sua sponie for failure to prosecute or failure to comply

with a court order, "The authority of a court to dismiss sua sponte for lack of prosecution has

generally been considered an 'inherent power,' governed not by rule or statute but by the

control necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases." Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962).

Similarly, the Eighth Circuit has found that the court has the power to dismiss a case sua

sponte for failure to comply with a court order. See Haley v. Kansas City Star, 761 F.2d 489,

490 (8th Cir. 1985) ("A district court may, on its own motion, dismiss an action for failure of

the plaintiff to comply with any order of the court.").

       Even where dismissal for failure to prosecute or comply with a court order is

appropriate, dismissal with prejudice is an "extreme sanction" that is appropriate only in cases

of "willful disobedience of a court order or where a litigant exhibits a pattern of intentional

delay." Siems v. City of Minneapolis, 560 F.3d 824, 826 (8th Cir. 2009) (quoting Hunt v. City

of Minneapolis, 203 F.3d 524, 527 (8th Cir. 2000)); see also Givens v. A.H Robins Co., Inc.,

                                                2
751 F.2d 261,263 (8th Cir. 1984) ("Dismissal with prejudice is an extreme sanction and should

be   used     in    cases   of willful   disobedience    of    a   court   order   or   continued

persistent failure to prosecute a complaint.").

       Here, Plaintiff has not filed anything in this case since March 30, 2018. (Doc. No. 12).

Since the Court compelled arbitration on May 1, 2018, Plaintiff has not initiated arbitration

proceedings or participated in the submission of a joint status report. Moreover, Plaintiff

failed to respond to the Court's Order to show cause why the matter should not be dismissed for

failure to prosecute.

       The Court has carefully considered the appropriate sanction in this case. In light of

Plaintiffs complete lack of participation in the case for over a year and failure to respond to the

show cause order, the Court believes that dismissal with prejudice is appropriate. Any lesser

sanction would prove futile.

       III.        Conclusion

       Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED WITH PREJUDICE.




                                                         A     OSS
                                                              STATES DISTRICT JUDGE
Dated this 7th th day of May, 2019.




                                                  3
